DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 1/5/22.     
Claim(s) 1-28 is/are presented for examination..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 14, 17-18, 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pub/Patent No. 2011/0063103 A1 in view of Adkins, U.S. Patent/Pub. No. 2010/0306431 A1, and further in view of Kobayashi, U.S. Pub. No. 2017/0246741 A1.
As to claim 1, Lee teaches an information processing apparatus comprising: 
a controller that, response to transmission of connection request from a first device including a first operation assistant to a second device including a second operation assistant (Lee, page 5, paragraph 56; i.e., [0056] If an alarm trigger signal transmission command is detected, then the mobile terminal 100 transmits an alarm trigger signal to the headset 200 (315). Thereafter, control of the method passes to step 309. The mobile terminal 100 can be configured, when a specific device is selected from the slave device list, to transmit the alarm trigger signal to the selected device automatically. The mobile terminal 100 also can be configured, when an alarm trigger signal transmission command is detected, to transmit the alarm trigger signal to the selected device), the connection request including identification information of at least one of the first device and the first operation assistant (Lee, page 5, paragraph 54; i.e., [0054] If the inquiry response signal is received, then the mobile terminal 100 requests that the headset 200 transmit the inquiry response signal to transmit identification information. The mobile terminal 100 then receives the identification information transmitted by the headset 200 (307)),
causes, by using the identification information, the second operation assistant of the second device to operate as a slave operation assistant controlled in accordance with an instruction from the first operation assistant of the first device or from a different operation assistant controlled by the first operation assistant of the first device other than the second operation assistant (Lee, page 6, paragraph 62 & 65; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404). If no inquiry request command is detected, then the first control unit 110 performs a corresponding function (429); [0065] If an alarm trigger signal transmission command is input, then the first control unit 110 transmits an alarm trigger signal to the selected slave device upon detection of the alarm trigger signal transmission command (417). The method then passes to step 411. The alarm trigger signal transmission command can be generated automatically when a specific slave device 200 is selected from the slave device list), and to not operate in accordance with an instruction received directly from a user or from any other device without intervention of the first operation assistant. 
But Lee failed to teach the claim limitation wherein an instruction from the first operation assistant of the first device or from a different operation assistant controlled by the first operation assistant of the first device other than the second operation assistant, and to not operate in accordance with an instruction received directly from a user or from any other device without intervention of the first operation assistant; wherein: the first operation assistant is an Artificial Intelligence (AI) which is implemented on a processor of the first device programmed to give an automatic response to a user input inputted to the first device, and the second operation assistant is an Artificial Intelligence (AI) which is implemented on a processor of the second device programmed to give an automatic response to a user input inputted to the second device, such that: when the second operation assistant is not the slave operation assistant, the second operation assistant gives an automatic response to a user input inputted to the second device, and when the second operation assistant becomes the slave operation assistant, the second operation assistant does not give an automatic response to a user input inputted to the second device and instead operates only through the first operation assistant.
However, Adkins teaches the limitation wherein an instruction from the first operation assistant of the first device or from a different operation assistant controlled by the first operation assistant of the first device other than the second operation assistant, and to not operate in accordance with an instruction received directly from a user or from any other device without intervention of the first operation assistant (Adkins, page 2, paragraph 27; i.e., [0027] The slave devices 14 only respond (equivalent to not operate instruction received directly from a user) to the requests of the master device 12).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee to substitute communications from Adkins for the trigger signal from Lee to provide a technique to afford more security in a shared bus system where the slave devices are uniquely identified (Adkins, page 1, paragraph 8).
However, Kobayashi teaches the limitation wherein: the first operation assistant is an Artificial Intelligence (AI) which is implemented on a processor of the first device programmed to give an automatic response to a user input inputted to the first device, and the second operation assistant is an Artificial Intelligence (AI) which is implemented on a processor of the second device programmed to give an automatic response to a user input inputted to the second device, such that: when the second operation assistant is not the slave operation assistant, the second operation assistant gives an automatic response to a user input inputted to the second device (Kobayashi, page 9, paragraph 98; i.e., [0098] In embodiment 2, in response to the general instruction, each of the slave devices S automatically returns a predetermined response), and when the second operation assistant becomes the slave operation assistant, the second operation assistant does not give an automatic response to a user input inputted to the second device and instead operates only through the first operation assistant (Kobayashi, page 10, paragraph 115; page 13, paragraph 147; i.e., [0115] to ST28, normal responses of the slave devices S2 to S4 are forwarded to the master device Ml; [0147] the slave devices S may send and forward normal responses in a manner similar to steps ST5 to ST14).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee to substitute communication traffic volume from Kobayashi for the trigger signal from Lee to a motor control system includes implementing, via an upper-level communication path (Kobayashi, page 1, paragraph 8).
As to claim 2, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 1, wherein 
when the first device includes a plurality of operation assistants (Lee, page 5, paragraph 55; i.e., [0055] In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140), 
the controller specifies the first operation assistant that provides the instruction to the second operation assistant, among the plurality of operation assistants on the basis of the identification information (Lee, page 5, paragraph 55; i.e., [0055] Upon receipt of the identification information, the mobile terminal 100 displays the model name extracted from the identification information (309). In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140). 
As to claim 3, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 1, wherein 
the identification information further includes information indicating an operation assistant that is to receive the instruction (Lee, page 6, paragraph 62; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404). For example, the first control unit 110 can request for a connection establishment with the slave device 200 with which the communication channel has been established previously), and 
when the second device includes a plurality of operation assistants (Lee, page 5, paragraph 55; i.e., [0055] In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140), 
the controller specifies the second operation assistant that is to receive the instruction from the first operation assistant, among the plurality of operation assistants on the basis of the identification information (Lee, page 5, paragraph 54; i.e., [0054] If the inquiry response signal is received, then the mobile terminal 100 requests that the headset 200 transmit the inquiry response signal to transmit identification information. The mobile terminal 100 then receives the identification information transmitted by the headset 200 (307)). 
As to claim 4, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 3, wherein 
the identification information further includes information indicating a device that is to receive the instruction (Lee, page 5, paragraph 54; i.e., [0054] If the inquiry response signal is received, then the mobile terminal 100 requests that the headset 200 transmit the inquiry response signal to transmit identification information. The mobile terminal 100 then receives the identification information transmitted by the headset 200 (307)), and 
when a plurality of operation assistants of an identical type and a plurality of devices are located near a device including the different operation assistant (Lee, page 7, paragraph 72; i.e., [0072] With the third alarm, the user can recognize the location of the slave device 200 being connected to the mobile terminal 100), 
the controller further specifies the second device and the second operation assistant that are to receive the instruction among the plurality of operation assistants of the identical type and the plurality of devices on the basis of the identification information (Lee, page 5, paragraph 54; i.e., [0054] If the inquiry response signal is received, then the mobile terminal 100 requests that the headset 200 transmit the inquiry response signal to transmit identification information. The mobile terminal 100 then receives the identification information transmitted by the headset 200 (307)). 
As to claim 5, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 1, wherein the identification information includes at least one of information indicating a type of a device, an identification number unique to the device, information indicating a position of the device, information indicating a name of the device, information indicating a name of an operation assistant, biometric information of a user, information indicating an account currently logged into the device or into the operation assistant, or information indicating an operation history of the device (Lee, page 4, paragraph 40; i.e., [0040] the slave device 200 transmits the inquiry response signal and that the slave device 200 also transmits the device identification information. Next, the first control unit 110 may output the model names of the slave device 200. These can be extracted from the identification information data and then displayed on the display unit 130 in the form of a device list). 
As to claim 7, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 1, wherein 
when a device or an operation assistant to which the connection request is directed is not specified on the basis of the identification information (Lee, page 5, paragraph 56; i.e., [0056] If an alarm trigger signal transmission command is detected, then the mobile terminal 100 transmits an alarm trigger signal to the headset 200 (315). Thereafter, control of the method passes to step 309. The mobile terminal 100 can be configured, when a specific device is selected from the slave device list, to transmit the alarm trigger signal to the selected device automatically. The mobile terminal 100 also can be configured, when an alarm trigger signal transmission command is detected, to transmit the alarm trigger signal to the selected device), 
the first operation assistant asks a user a question to obtain information to be used to specify the device or operation assistant to which the connection request is directed (Lee, page 3, paragraph 31; i.e., [0031] The transmission request command is input by the user). 
As to claim 8, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 1, wherein 
the second device includes a plurality of operation assistants (Lee, page 5, paragraph 55; i.e., [0055] In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140), and 
the controller specifies, as the second operation assistant, an operation assistant among the plurality of operation assistants that is of a type identical to a type of the first operation assistant operating as a master operation assistant in the first device and that is operating as a master operation assistant in the second device (Lee, page 4, paragraph 40; i.e., [0040] If the inquiry response signal is received from the slave device 200 in response to the inquiry signal from the master device 100, then the first control unit 110 of the mobile terminal 100 can request that the slave device 200 transmits the inquiry response signal and that the slave device 200 also transmits the device identification information. Next, the first control unit 110 may output the model names of the slave device 200. This provides the user with an indication of the correct slave device 200 if there are at least two of the same devices and it is difficult for the user to determine which slave device 200 has been paired with the master device 100). 
As to claim 9, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 1, wherein 
the controller causes the first operation assistant to operate as a master operation assistant (Lee, page 1, paragraph 11; i.e., [0011] a first slave device that receives the inquiry signal and transmits an inquiry response signal to the master device, wherein the master device requests an identification information to at least one slave device, receives an identification information from at least one slave device, outputs a slave device list associated with the at least one slave device on a display), and 
the slave operation assistant operates in accordance with an instruction from the first operation assistant (Lee, page 6, paragraph 62; i.e., Lee, page 6, paragraph 62; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404). For example, the first control unit 110 can request for a connection establishment with the slave device 200 with which the communication channel has been established previously). 
As to claim 14, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 1, wherein the controller switches an operation assistant enabled on the second device from the second operation assistant to the first operation assistant, and causes the operation assistant enabled on the second device to operate as the slave operation assistant (Lee, page 6, paragraph 62 & 65; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404); [0065] If an alarm trigger signal transmission command is input, then the first control unit 110 transmits an alarm trigger signal to the selected slave device upon detection of the alarm trigger signal transmission command (417). The method then passes to step 411. The alarm trigger signal transmission command can be generated automatically when a specific slave device 200 is selected from the slave device list). 
As to claim 17, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 1, wherein the controller controls the second operation assistant using a third operation assistant different from the first operation assistant and the second operation assistant, and causes the second operation assistant to operate as the slave operation assistant (Lee, page 1, paragraph 12; i.e., [0012] wherein upon selecting the third device on the display an alarm request signal is transmitted from the first device to the third device and in response to the alarm request signal the third device provides the indication). 
As to claim 18, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 17, wherein the controller further controls the first operation assistant by using the third operation assistant (Lee, page 1, paragraph 12; i.e., [0012] wherein upon selecting the third device on the display an alarm request signal is transmitted from the first device to the third device and in response to the alarm request signal the third device provides the indication). 
As to claim 21, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 9, wherein 
the second device includes a plurality of second operation assistants (Lee, page 5, paragraph 55; i.e., [0055] In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140), and 
the controller causes at least one of the plurality of second operation assistants to operate as the slave operation assistant (Lee, page 6, paragraph 62 & 65; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404). If no inquiry request command is detected, then the first control unit 110 performs a corresponding function (429); [0065] If an alarm trigger signal transmission command is input, then the first control unit 110 transmits an alarm trigger signal to the selected slave device upon detection of the alarm trigger signal transmission command (417). The method then passes to step 411. The alarm trigger signal transmission command can be generated automatically when a specific slave device 200 is selected from the slave device list). 
As to claim 22, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 9, wherein 
the second device includes a plurality of second operation assistants Lee, page 5, paragraph 55; i.e., [0055] In case that a plurality of slave devices have transmitted the identification information, then the mobile terminal 100 displays the device list of the slave devices transmitted the identification information. In this manner, the user can select one of the slave devices from the device list by manipulating navigation keys of the input unit 140, and 
in response to transmission of a connection request from the first device to the second device, the controller causes a second operation assistant that controls a third device connected to the second device among the plurality of second operation assistants to operate as the slave operation assistant (Lee, page 6, paragraph 62 & 65; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404); [0065] If an alarm trigger signal transmission command is input, then the first control unit 110 transmits an alarm trigger signal to the selected slave device upon detection of the alarm trigger signal transmission command (417). The method then passes to step 411. The alarm trigger signal transmission command can be generated automatically when a specific slave device 200 is selected from the slave device list). 
As to claim 23, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 21, wherein the controller selects as the slave operation assistant a second operation assistant that controls a target function to be executed from among the plurality of second operation assistants (Lee, page 1, paragraph [0010]; i.e., A slave device list includes the at least one slave device that transmitted the inquiry response signal. A second alarm is transmitted by a target slave device selected from the slave device list and in response to an alarm trigger signal transmitted by the master device). 
As to claim 24, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 21, wherein the controller selects the slave operation assistant from among the plurality of second operation assistants on the basis of the number of devices controllable by each of the plurality of second operation assistants (Lee, page 6, paragraph 62 & 65; i.e., [0062] If the Bluetooth mode is activated, then the first control unit 110 determines whether an inquiry request command is detected (404); [0065] If an alarm trigger signal transmission command is input, then the first control unit 110 transmits an alarm trigger signal to the selected slave device upon detection of the alarm trigger signal transmission command (417). The method then passes to step 411. The alarm trigger signal transmission command can be generated automatically when a specific slave device 200 is selected from the slave device list).
As to claim 29, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 1, wherein the first operation assistant and the second operation assistant are each an Artificial Intelligence (AI).

Claim(s) 25-28 is/are directed to the apparatus and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 25-28 is/are also rejected for similar reasons set forth in claim(s) 1.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pub/Patent No. 2011/0063103 A1 in view of Adkins, U.S. Patent/Pub. No. 2010/0306431 A1, and Kobayashi, U.S. Pub. No. 2017/0246741 A1, and Ansley, U.S. Patent/Pub. No. 2009/0125354 A1.
As to claim 6, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 1.  But Lee-Adkins-Kobayashi failed to teach the claim limitation wherein the identification information further includes information indicating an operation history of a device, and the controller specifies, on the basis of the operation history, a most recently used device of a type identical to a type of a device designated by a user, as a device to which the connection request is directed. 
However, Ansley teaches the limitation wherein the identification information further includes information indicating an operation history of a device (Ansley, figure 3), and the controller specifies, on the basis of the operation history, a most recently used device of a type identical to a type of a device designated by a user, as a device to which the connection request is directed (Ansley, page 4, paragraph 45; i.e., [0045] At step 620, new remote data is retrieved via the communications link. That is, at step 620, data within the other control device that was entered into the other control device after the last synchronization operation is retrieved).
data from Ansley for the inquiry signal from Lee to provide a system and method simplifying at least the data manipulation aspects (Ansley, page 1, paragraph 6).


Claim(s) 10-13, 15-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pub/Patent No. 2011/0063103 A1 in view of Adkins, U.S. Patent/Pub. No. 2010/0306431 A1, and Kobayashi, U.S. Pub. No. 2017/0246741 A1, and Kita, U.S. Patent/Pub. No. 2014/0181510 A1.
As to claim 10, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 9.  But Lee-Adkins-Kobayashi failed to teach the claim limitation wherein in response to the slave operation assistant finishing a task corresponding to the instruction, the controller terminates a master-slave relationship between the first operation assistant and the second operation assistant. 
However, Kita teaches the limitation wherein in response to the slave operation assistant finishing a task corresponding to the instruction, the controller terminates a master-slave relationship between the first operation assistant and the second operation assistant (Kita, page 4, paragraph 108; i.e., [0108] the CPU 3 '5 transmits a forced logout request signal ( or a forced lock request signal) to the master device 2 (Step V4), and terminates the forced login/logout processing. Incidentally, the forced logout request signal transmitted at that time is received by the master device 2 in the after-mentioned master-device-side security processing (see Step S41 in FIG. 6)).
login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).
As to claim 11, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 1.  But Lee-Adkins-Kobayashi failed to teach the claim limitation wherein the controller causes a second account, which is currently logged into the second operation assistant to use the second operation assistant, to log out from the second operation assistant and causes a first account, which is currently logged into the first operation assistant to use the first operation assistant, to log into the second operation assistant to cause the first operation assistant to operate as a master operation assistant and cause the second operation assistant to operate as the slave operation assistant. 
However, Kita teaches the limitation wherein the controller causes a second account, which is currently logged into the second operation assistant to use the second operation assistant, to log out from the second operation assistant and causes a first account, which is currently logged into the first operation assistant to use the first operation assistant, to log into the second operation assistant to cause the first operation assistant to operate as a master operation assistant and cause the second operation assistant to operate as the slave operation assistant (Kita, page 8, paragraph 203-204; i.e., [0203] Thus, the position (relative position with respect to the master device 2) of the slave device 3 where a user causes the slave device 3 to transmit the forced logout request signal and/or the forced login request signal becomes a boundary position(s) for executing switching of login/logout. [0204] In other words, the master device 2 is put in the login status when a user wears the slave device 3 and comes close to the master device 2 so as to be nearer than the boundary position, and put in the logout status when the user moves away from the master device 2 so as to be farther than the boundary position).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins-Kobayashi to substitute login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).
As to claim 12, Lee-Adkins teaches the information processing apparatus as recited in claim 11.  But Lee-Adkins-Kobayashi failed to teach the claim limitation wherein in response to a logout of the first account from the second operation assistant, the controller terminates a master-slave relationship between the first operation assistant and the second operation assistant. 
However, Kita teaches the limitation wherein in response to a logout of the first account from the second operation assistant, the controller terminates a master-slave relationship between the first operation assistant and the second operation assistant (Kita, page 4, paragraph 108; i.e., [0108] the CPU 3 '5 transmits a forced logout request signal ( or a forced lock request signal) to the master device 2 (Step V4), and terminates the forced login/logout processing).
login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).
As to claim 13, Lee-Kita teaches the information processing apparatus as recited in claim 11, wherein the controller does not store, in the second device, information indicating the instruction provided to the slave operation assistant (Lee, page 5, paragraph 56; i.e., [0056] If an alarm trigger signal transmission command is detected, then the mobile terminal 100 transmits an alarm trigger signal to the headset 200 (315). The mobile terminal 100 can be configured, when a specific device is selected from the slave device list, to transmit the alarm trigger signal to the selected device automatically. The mobile terminal 100 also can be configured, when an alarm trigger signal transmission command is detected, to transmit the alarm trigger signal to the selected device). 
As to claim 15, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 14.  But Lee-Adkins-Kobayashi failed to teach the claim limitation wherein the controller causes a first account, which is currently logged into the first operation assistant in the first device, to log into the slave operation assistant. 
However, Kita teaches the limitation wherein the controller causes a first account, which is currently logged into the first operation assistant in the first device, to log into the slave operation assistant (Kita, page 8, paragraph 203-204; i.e., [0203] Thus, the position (relative position with respect to the master device 2) of the slave device 3 where a user causes the slave device 3 to transmit the forced logout request signal and/or the forced login request signal becomes a boundary position(s) for executing switching of login/logout. [0204] In other words, the master device 2 is put in the login status when a user wears the slave device 3 and comes close to the master device 2 so as to be nearer than the boundary position, and put in the logout status when the user moves away from the master device 2 so as to be farther than the boundary position).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins-Kobayashi to substitute login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).
As to claim 16, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 14.  But Lee-Adkins-Kobayashi failed to teach the claim limitation wherein in response to the slave operation assistant finishing a task corresponding to an instruction from the first device, the controller switches the slave operation assistant back to the second operation assistant. 
However, Kita teaches the limitation wherein in response to the slave operation assistant finishing a task corresponding to an instruction from the first device, the controller switches the slave operation assistant back to the second operation assistant (Kita, page 8, paragraph 203; i.e., [0203] Thus, the position (relative position with respect to the master device 2) of the slave device 3 where a user causes the slave device 3 to transmit the forced logout request signal and/or the forced login request signal becomes a boundary position(s) for executing switching of login/logout).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins-Kobayashi to substitute login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).
As to claim 20, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 9.  But Lee-Adkins-Kobayashi failed to teach the claim limitation wherein in response to permission given from a user associated with an account currently logged into the second operation assistant to use the second operation assistant, the controller causes the second operation assistant to operate as the slave operation assistant. 
However, Kita teaches the limitation wherein in response to permission given from a user associated with an account currently logged into the second operation assistant to use the second operation assistant, the controller causes the second operation assistant to operate as the slave operation assistant (Kita, page 8, paragraph 203-204; i.e., [0203] Thus, the position (relative position with respect to the master device 2) of the slave device 3 where a user causes the slave device 3 to transmit the forced logout request signal and/or the forced login request signal becomes a boundary position(s) for executing switching of login/logout. [0204] In other words, the master device 2 is put in the login status when a user wears the slave device 3 and comes close to the master device 2 so as to be nearer than the boundary position, and put in the logout status when the user moves away from the master device 2 so as to be farther than the boundary position).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins-Kobayashi to substitute login/logout request from Kita for from Lee to put in a logout status or lock status when a predetermined time has passed or when a user executes a logout operation or lock operation (Kita, page 1, paragraph 5).


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Pub/Patent No. 2011/0063103 A1 in view of Adkins, U.S. Patent/Pub. No. 2010/0306431 A1, and Kobayashi, U.S. Pub. No. 2017/0246741 A1, and Gortz, U.S. Patent/Pub. No. 2005/0048954 A1.
As to claim 19, Lee-Adkins-Kobayashi teaches the information processing apparatus as recited in claim 17.  But Lee-Adkins-Kobayashi failed to teach the claim limitation wherein the controller further causes the first device to display a screen for exchanging messages between the third operation assistant and a user. 
However, Gortz teaches the limitation wherein the controller further causes the first device to display a screen for exchanging messages between the third operation assistant and a user (Gortz, page 2, paragraph 19; i.e., [0019] According to another embodiment of the invention, the reception of the response may comprise communicating between the slave terminal devices. The slave terminal devices may exchange information, data or interim results related to the generation of the responses).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lee-Adkins-Kobayashi to substitute messages from Gortz for the inquiry response signal from Lee to provide a method for exchanging instructing users having a mobile terminal device (Gortz, page 1, paragraph 6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “when the second operation assistant becomes the slave operation assistant, the second operation assistant does not give an automatic response to a user input inputted to the second device and instead operates only through the first operation assistant” (see Applicant’s response, 1/27/22, page 15-17).  It is evident from the detailed mappings found in the above rejection(s) that Kobayashi disclosed this functionality (see Kobayashi, page 10, paragraph 115; page 13, paragraph 147).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “when the second operation assistant becomes the slave operation assistant, the second operation assistant does not give an automatic response to a user input inputted to the second device and instead operates only through the first operation assistant” was widely implemented in the networking art.  

Listing of Relevant Arts
Qiu, U.S. Patent/Pub. No. US 20190097867 A1 discloses slave devices forwards messages between the master device.
Lee, U.S. Patent/Pub. No. US 20180322156 A1 discloses slave node and forwarded to the master node.
Hu, U.S. Patent/Pub. No. US 20170155639 A1 discloses slave server redirect to the master server.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449